DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 12 May 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-13 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 12 May 2022, with respect to 35 USC 112(f) rejections and 35 USC 112(b) rejections have been fully considered and are persuasive in light of Applicant’s amendments to the claims.  The previously applied 35 USC 112(f) interpretation(s) and 35 USC 112(b) rejections of claims 3-5 and 8-10 have been withdrawn. 
Applicant's arguments filed 12 May 2022 regarding the rejections of claims 1, 2 and 11-13 under 35 USC 102(a)(1) and the rejections of claims 6-7 under 35 USC 103(a) have been fully considered but they are not persuasive. Applicant begins the Remarks on pages 7-9, by arguing wherein the prior art of Weber et al. (Weber, et al., “Position and Force Augmentation in a Telepresence System and Their Effects on Perceived Realism” Eurohaptics Conference, 2009 and Symposium on Haptic Interfaces for Virtual Environmental and Teleoperator Systems, World Haptics, 2009, 6 pages, hereinafter “Weber”) fails to teach the last two limitations of independent claim 1, and then further argues on pages 9-11, wherein the secondary reference of Lee et al (US 2014/0046128 A1, hereinafter Lee) as applied to claims 6-7, fail to cure the deficiencies of Weber. These arguments have been addressed individually below.

Regarding 35 USC 102(a)(1) Rejections
	Applicant begins the Anticipation Rejections by arguing wherein the prior art of Weber fails to teach the final two limitations of independent claim 1, and further indicates wherein similar limitations are also provided with independent claims 12 and 13.  Accordingly, Examiner has reproduced each of the independent claim limitation(s) of independent claim 1 below with further explanation/clarification of the prior art teachings in view of the currently provided claim limitations.
First, regarding the limitation, “acquire first user posture information indicating a posture of a first user operating a robot”, Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be interpreted as “acquiring a first user control position information indicated by said first user’s manipulation (i.e. input) of a master control input device for operating a robot”. Therefore, as indicated in the previously referenced sections of Weber, and as further shown in Figure 1 (reproduced below), Weber clearly teaches wherein “position signals are sent from operator site to remote site” based on an operator (i.e. first user) manipulation (i.e. position control/input) of a master control device.  As such, Weber teaches this limitation.

    PNG
    media_image1.png
    266
    458
    media_image1.png
    Greyscale

Next, regarding the limitation, “acquire pre-change posture information indicating a pre-change posture, which is a posture of the robot before changing the posture of the robot on the basis of the first user posture information” , Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be construed as “acquiring current position information of the robot prior to the received control position information”, or in other words, “receiving position information from a robot (i.e. slave device) prior to executing (i.e. implementing) position commands received from the user in the first step.”  Examiner notes wherein this interpretation is supported in the previously referenced sections of Weber, wherein Weber provides the teaching(s) “combining the knowledge about the remote environment as well as the intended action of the operator can help to further increase stability and transparency. This insight leads to Human-Machine Collaborative Telepresence Systems, where intelligent local control loops on operator and teleoperator site are used to augment the interchanged position and force signals. The augmentation is based on models of the human operator and the remote environment.  These models are used to predict position and force signals over a short horizon of time.  The model parameters are continuously updated from the measured position and force data.”  Therefore, gleaning from the teachings of Weber and further in light of referenced Figure 1 above, the model parameters for both measured position and force data are continuously updated for the human operator and remote environment (i.e. slave device, robot, etc.) models.  Therefore, Examiner contends wherein based on the measured position and force data for the remote site (i.e. slave device/robot) are continuously updated, then it is implicit wherein the “pre-change posture” would be acquired (i.e. known) prior to receiving a user’s position control commands, and as such, Weber anticipates this limitation.
Finally, regarding the limitation, “determine, as the posture of the robot, a target posture different from the posture of the first user on the basis of the pre-change posture information and the first user posture information acquired at the time when the robot is in the pre-change posture indicated by the pre-change posture information”, Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be construed as “determining a target position/trajectory of the slave device (i.e. robot) based on the current position (i.e. pre-change posture) of the robot and the position control information (i.e. first user posture information) acquired by the operator (i.e. first user)”.  Therefore, based on the teachings of Weber, specifically regarding “Position Assistance (PA)”, Weber teaches wherein an optimized trajectory is calculated (i.e. determined), based on the current state of the slave device (i.e. robot) and the position commands (i.e. first user posture information) inputted by the operator (i.e. first user).  Specifically, “Position Assistance (PA): based on a physiological model of human reaching movements, the intended action of the human operator is estimated by matching his position commands with the position of possible targets in the remote environment. It is assumed that possible targets can be identified and localized from the scene by additional sensors, e.g. an eye-in hand camera. The model also yields an estimate of the future trajectory the human is going to follow. These estimates are used to calculate an optimized trajectory which mimics the intended movement, but avoids errors such as high impact velocities.”  Examiner notes wherein based on the teachings of Weber, the calculated “optimized trajectory which mimics the intended movement” directly correlates to the claimed “target posture” (i.e. target position, target trajectory) that the slave device (i.e. robot) is controlled to move, such that said slave device “mimics” the movement of the first user.  Accordingly, Weber anticipates this limitation.
	Examiner notes wherein Applicant argues that independent claims 12 and 13 should also overcome the prior art for at least similar reasons provided with respect to claim 1, and as such, for the reasons provided herein by the Examiner, claim 12 and 13 also remain rejected as being anticipated by the prior art reference of Weber.

Regarding 35 USC 103(a) Rejections
	Applicant next argues wherein the secondary reference of Lee fails to cure the deficiencies of Weber, and therefore claim 1, as well as claims 6-7 are not anticipated and/or rendered obvious in view of the prior art references.  Examiner notes wherein for at least the reasons provided above, Weber does in fact anticipate the independent claim(s) and therefore Applicant’s arguments are unpersuasive, and remain rejected as indicated below. 

Conclusion Regarding Arguments
	Applicant concludes the arguments by stating that all of the claims are in condition for allowance, since the applied prior art reference fail to read on the currently provided claim limitations.  Examiner notes wherein for at least the reasons provided herein, Applicant’s arguments are found unpersuasive and remain rejected in view of the previously applied prior art of record.  Examiner notes wherein a new grounds of rejection has been applied to claims 3-5 and 8-10, as the scope of these claims have changed in view of the claim amendments, thereby necessitating the new grounds of rejection.  Examiner further notes wherein the previously applied prior art rejections have been augmented below, to better clarify the rejections in light of Applicant’s arguments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (Weber, et al., “Position and Force Augmentation in a Telepresence System and Their Effects on Perceived Realism” Eurohaptics Conference, 2009 and Symposium on Haptic Interfaces for Virtual Environmental and Teleoperator Systems, World Haptics, 2009, 6 pages, hereinafter “Weber”).
Regarding claim 1, Weber discloses a control apparatus (Figure 1) comprising a processor configured to: 
acquire first user posture information indicating a posture of a first user operating a robot (Figure 1, as shown wherein a user operates a master device; Figure 2, Master device (M); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the master control receives input commands from a user); 
acquire pre-change posture information indicating a pre-change posture, which is a posture of the robot before changing the posture of the robot on the basis of the first user posture information (Figure 1, as shown wherein a slave device (i.e. robot) receives signals from the master device, and further wherein feedback and sensor signals are communicated between master and slave devices; Figure 2, Slave device (S); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept) Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be construed as “acquiring current position information of the robot prior to the received control position information”, or in other words, “receiving position information from a robot (i.e. slave device) prior to executing (i.e. implementing) position commands received from the user in the first step.”  Examiner notes wherein this interpretation is supported in the previously referenced sections of Weber, wherein Weber provides the teaching(s) “combining the knowledge about the remote environment as well as the intended action of the operator can help to further increase stability and transparency. This insight leads to Human-Machine Collaborative Telepresence Systems, where intelligent local control loops on operator and teleoperator site are used to augment the interchanged position and force signals. The augmentation is based on models of the human operator and the remote environment.  These models are used to predict position and force signals over a short horizon of time.  The model parameters are continuously updated from the measured position and force data.”  Therefore, gleaning from the teachings of Weber and further in light of referenced Figure 1 above, the model parameters for both measured position and force data are continuously updated for the human operator and remote environment (i.e. slave device, robot, etc.) models.  Therefore, Examiner contends wherein based on the measured position and force data for the remote site (i.e. slave device/robot) are continuously updated, then it is implicit wherein the “pre-change posture” would be acquired (i.e. known) prior to receiving a user’s position control commands, and as such, Weber anticipates this limitation.; and 
determine, as the posture of the robot, a target posture different from the posture of the first user on the basis of the pre-change posture information and the first user posture information acquired at the time when the robot is in the pre-change posture indicated by the pre-change posture information (Figure 1, specifically regarding at least the intention estimation block & assistance estimation block; at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the assistance block changes the posture of the master device) Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be construed as “determining a target position/trajectory of the slave device (i.e. robot) based on the current position (i.e. pre-change posture) of the robot and the position control information (i.e. first user posture information) acquired by the operator (i.e. first user)”.  Therefore, based on the teachings of Weber, specifically regarding “Position Assistance (PA)”, Weber teaches wherein an optimized trajectory is calculated (i.e. determined), based on the current state of the slave device (i.e. robot) and the position commands (i.e. first user posture information) inputted by the operator (i.e. first user).  Specifically, “Position Assistance (PA): based on a physiological model of human reaching movements, the intended action of the human operator is estimated by matching his position commands with the position of possible targets in the remote environment. It is assumed that possible targets can be identified and localized from the scene by additional sensors, e.g. an eye-in hand camera. The model also yields an estimate of the future trajectory the human is going to follow. These estimates are used to calculate an optimized trajectory which mimics the intended movement, but avoids errors such as high impact velocities.”  Examiner notes wherein based on the teachings of Weber, the calculated “optimized trajectory which mimics the intended movement” directly correlates to the claimed “target posture” (i.e. target position, target trajectory) that the slave device (i.e. robot) is controlled to move, such that said slave device “mimics” the movement of the first user.
Regarding claim 2, Weber discloses wherein the processor is furthered configured to: 
specify, among a plurality of pieces of reference posture information used to change the posture of the robot, subject reference posture information corresponding to the pre-change posture information and the first user posture information acquired at the time when the robot is in the pre-change posture indicated by the pre-change posture information (Figure 1; at least as in Section 1.1, regarding the Position Assistance (PA)).
Regarding claim 11, Weber further discloses wherein the processor is further configured to: acquire the first user posture information in association with a time, acquire the pre-change posture information in association with a time, and determine the target posture as the posture of the robot on the basis of the pre-change posture information and the first user posture information associated with the same time (Figure 1; at least as in Section 1.1, regarding the Position Assistance (PA)).
Regarding claim 12, Weber discloses a computer-implemented robot control method comprising: 
acquiring first user posture information indicating a posture of a first user operating a robot (Figure 1, as shown wherein a user operates a master device; Figure 2, Master device (M); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the master control receives input commands from a user); 
acquiring pre-change posture information indicating a pre-change posture, which is a posture of the robot before changing the posture of the robot on the basis of the first user posture information (Figure 1, as shown wherein a slave device (i.e. robot) receives signals from the master device, and further wherein feedback and sensor signals are communicated between master and slave devices; Figure 2, Slave device (S); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept) Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be construed as “acquiring current position information of the robot prior to the received control position information”, or in other words, “receiving position information from a robot (i.e. slave device) prior to executing (i.e. implementing) position commands received from the user in the first step.”  Examiner notes wherein this interpretation is supported in the previously referenced sections of Weber, wherein Weber provides the teaching(s) “combining the knowledge about the remote environment as well as the intended action of the operator can help to further increase stability and transparency. This insight leads to Human-Machine Collaborative Telepresence Systems, where intelligent local control loops on operator and teleoperator site are used to augment the interchanged position and force signals. The augmentation is based on models of the human operator and the remote environment.  These models are used to predict position and force signals over a short horizon of time.  The model parameters are continuously updated from the measured position and force data.”  Therefore, gleaning from the teachings of Weber and further in light of referenced Figure 1 above, the model parameters for both measured position and force data are continuously updated for the human operator and remote environment (i.e. slave device, robot, etc.) models.  Therefore, Examiner contends wherein based on the measured position and force data for the remote site (i.e. slave device/robot) are continuously updated, then it is implicit wherein the “pre-change posture” would be acquired (i.e. known) prior to receiving a user’s position control commands, and as such, Weber anticipates this limitation.; and 
determining, as the posture of the robot, a target posture different from the posture of the first user on the basis of the pre-change posture information and the first user posture information acquired at the time when the robot is in the pre-change posture indicated by the pre-change posture information (Figure 1, specifically regarding at least the intention estimation block & assistance estimation block; at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the assistance block changes the posture of the master device) Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be construed as “determining a target position/trajectory of the slave device (i.e. robot) based on the current position (i.e. pre-change posture) of the robot and the position control information (i.e. first user posture information) acquired by the operator (i.e. first user)”.  Therefore, based on the teachings of Weber, specifically regarding “Position Assistance (PA)”, Weber teaches wherein an optimized trajectory is calculated (i.e. determined), based on the current state of the slave device (i.e. robot) and the position commands (i.e. first user posture information) inputted by the operator (i.e. first user).  Specifically, “Position Assistance (PA): based on a physiological model of human reaching movements, the intended action of the human operator is estimated by matching his position commands with the position of possible targets in the remote environment. It is assumed that possible targets can be identified and localized from the scene by additional sensors, e.g. an eye-in hand camera. The model also yields an estimate of the future trajectory the human is going to follow. These estimates are used to calculate an optimized trajectory which mimics the intended movement, but avoids errors such as high impact velocities.”  Examiner notes wherein based on the teachings of Weber, the calculated “optimized trajectory which mimics the intended movement” directly correlates to the claimed “target posture” (i.e. target position, target trajectory) that the slave device (i.e. robot) is controlled to move, such that said slave device “mimics” the movement of the first user.
Regarding claim 13, Weber discloses a robot control system (Figure 1, telepresence system) comprising: 
a robot (Figure 1, the robot as shown in Figure 1; Figure 2, slave device (S); at least as in Section 1 Introduction; Section 1.1 Proposed Method, Section 2 Assistance Concept); 
a user apparatus (Figures 1 & 2, master device (M)) that detects information about a first user operating the robot (Figure 1; Section 1 Introduction; Section 1.1 Proposed Method, Section 2 Assistance Concept, wherein the operator operates a master device (M)); 
a robot control apparatus that controls the robot (Figure 1; Section 1 Introduction; Section 1.1 Proposed Method, Section 2 Assistance Concept, wherein it is implicit that the robot would include some kind of controller (i.e. control device, processor, etc.) thereby providing functionality to said slave device (i.e. robot)); and 
a control apparatus capable of communicating with the user apparatus and the robot control apparatus (Figure 1; Section 1 Introduction; Section 1.1 Proposed Method, Section 2 Assistance Concept, wherein it is implicit that the master device (M) would include some kind of controller (i.e. control device, processor, etc.)), wherein 
the user apparatus transmits first user posture information indicating the posture of the first user to the control apparatus (Figures 1 & 2, communication channel (CC); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, wherein information (i.e. command signals, feedback signals, etc.) are transmitted between the user operating the master device and the slave device via the communication channel), 
the robot control apparatus controls a posture of the robot so that the robot reaches the target posture determined by the control apparatus (Figures 1 & 2, communication channel (CC); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, wherein information (i.e. command signals, feedback signals, etc.) are transmitted between the user operating the master device and the slave device (i.e. robot) such that a user controls said slave device), and 
the control apparatus includes a processor configured to: 
acquire the first user posture information (Figure 1, as shown wherein a user operates a master device; Figure 2, Master device (M); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the master control receives input commands from a user); 
acquire pre-change posture information indicating a pre-change posture, which is the posture of the robot before changing the posture of the robot on the basis of the first user posture information (Figure 1, as shown wherein a slave device (i.e. robot) receives signals from the master device, and further wherein feedback and sensor signals are communicated between master and slave devices; Figure 2, Slave device (S); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept) Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be construed as “acquiring current position information of the robot prior to the received control position information”, or in other words, “receiving position information from a robot (i.e. slave device) prior to executing (i.e. implementing) position commands received from the user in the first step.”  Examiner notes wherein this interpretation is supported in the previously referenced sections of Weber, wherein Weber provides the teaching(s) “combining the knowledge about the remote environment as well as the intended action of the operator can help to further increase stability and transparency. This insight leads to Human-Machine Collaborative Telepresence Systems, where intelligent local control loops on operator and teleoperator site are used to augment the interchanged position and force signals. The augmentation is based on models of the human operator and the remote environment.  These models are used to predict position and force signals over a short horizon of time.  The model parameters are continuously updated from the measured position and force data.”  Therefore, gleaning from the teachings of Weber and further in light of referenced Figure 1 above, the model parameters for both measured position and force data are continuously updated for the human operator and remote environment (i.e. slave device, robot, etc.) models.  Therefore, Examiner contends wherein based on the measured position and force data for the remote site (i.e. slave device/robot) are continuously updated, then it is implicit wherein the “pre-change posture” would be acquired (i.e. known) prior to receiving a user’s position control commands, and as such, Weber anticipates this limitation.; 
determine, as the posture of the robot, the target posture different from the posture of the first user on the basis of the pre-change posture information and the first user posture information acquired at the time when the robot is in the pre-change posture indicated by the pre-change posture information (Figure 1, specifically regarding at least the intention estimation block & assistance estimation block; at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the assistance block changes the posture of the master device) Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, this limitation may reasonably be construed as “determining a target position/trajectory of the slave device (i.e. robot) based on the current position (i.e. pre-change posture) of the robot and the position control information (i.e. first user posture information) acquired by the operator (i.e. first user)”.  Therefore, based on the teachings of Weber, specifically regarding “Position Assistance (PA)”, Weber teaches wherein an optimized trajectory is calculated (i.e. determined), based on the current state of the slave device (i.e. robot) and the position commands (i.e. first user posture information) inputted by the operator (i.e. first user).  Specifically, “Position Assistance (PA): based on a physiological model of human reaching movements, the intended action of the human operator is estimated by matching his position commands with the position of possible targets in the remote environment. It is assumed that possible targets can be identified and localized from the scene by additional sensors, e.g. an eye-in hand camera. The model also yields an estimate of the future trajectory the human is going to follow. These estimates are used to calculate an optimized trajectory which mimics the intended movement, but avoids errors such as high impact velocities.”  Examiner notes wherein based on the teachings of Weber, the calculated “optimized trajectory which mimics the intended movement” directly correlates to the claimed “target posture” (i.e. target position, target trajectory) that the slave device (i.e. robot) is controlled to move, such that said slave device “mimics” the movement of the first user.; and 
transmit the target posture to the robot control apparatus (Figures 1 & 2, communication channel (CC); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, wherein information (i.e. command signals, feedback signals, etc.) are transmitted between the user operating the master device and the slave device via the communication channel).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (Weber, et al., “Position and Force Augmentation in a Telepresence System and Their Effects on Perceived Realism” Eurohaptics Conference, 2009 and Symposium on Haptic Interfaces for Virtual Environmental and Teleoperator Systems, World Haptics, 2009, 6 pages, hereinafter “Weber”) in view of  Kumar et al (US 8,527,094 B2, hereinafter Kumar).
The teachings of Weber have been discussed above.
Regarding claim 3, as noted above, Weber anticipates the claim limitations provided in claims 1 and 2, however, Weber is silent specifically regarding wherein the processor is further configured to: acquire second user posture information indicating a posture of a second user operating a robot, the second user is different from the first user; and select as the subject reference posture information, the reference posture information corresponding to one piece of reference information selected from among the plurality of pieces of reference information in which the pre-change posture information is associated with the reference posture information indicating the posture of the second user differing from the first user acquired at a previous point in time when the robot is in the pre-change posture indicated by the pre-change posture information.
Kumar, in the same field of endeavor, teaches a multi-user robotic system including at least a first and second master input devices, a first slave robotic mechanism, and at least one processor configured to generate a first slave command for the first slave robotic mechanism by switchably using one or both of a first command indicative of manipulation of the first master input device by a first user and a second command indicative of manipulation of the second master input device by a second user. Kumar goes on to teach wherein both the first and second users may provide input to control said slave robotic device, and further wherein said processor is configured to select which of the two referenced input commands to control said slave robotic device.  Kumar further teaches wherein the slave robotic device provides feedback signals (i.e. position and force signals) back to the first and second users to better understand the control of the slave robotic device based on the selected user input (abstract; Figure 8; at least as in column 11, lines 9-33).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the control apparatus of Weber, to include the teachings of Kumar including providing a second user for providing second user posture information and correspondingly selecting as reference posture information, one piece of reference information from among the plurality of pieces of reference information, since Kumar teaches wherein such a control apparatus provides a more robust robotic system for collaborative tasks/procedures, as well as facilitating training of a second user in controlling said robotic system.
Regarding claim 4, in view of the above combination of Weber and Kumar, Kumar further discloses wherein the processor is further configured to: select from among the plurality of pieces of reference information, one piece of reference information having a relatively high probability of changing the posture of the robot to the target posture intended by the first user, on the basis of the first user posture information and the pre-change posture information (abstract; Figures 7-9; at least as in column 11, lines 9-67).
Regarding claim 5, in view of the above combination of Weber and Kumar, Kumar further discloses wherein the processor is further configured to: estimate on the basis of the first user posture information and the pre-change posture information, the target posture intended by the first user, and selects one piece of reference information having a relatively high probability of changing the posture of the robot to the estimated target posture (abstract; Figures 7-9; at least as in column 11, lines 9-67).
Regarding claim 8, as noted above, Weber anticipates the claim limitations provided in claims 1 and 2, however, Weber is silent specifically regarding wherein the processor is further configured to: acquire second user posture information indicating the posture of a second user operating a robot, the second user is different from the first user; and generate the plurality of pieces of reference information by associating the pre-change posture information with the second user posture information serving as the reference posture information.
Kumar, in the same field of endeavor, teaches a multi-user robotic system including at least a first and second master input devices, a first slave robotic mechanism, and at least one processor configured to generate a first slave command for the first slave robotic mechanism by switchably using one or both of a first command indicative of manipulation of the first master input device by a first user and a second command indicative of manipulation of the second master input device by a second user. Kumar goes on to teach wherein both the first and second users may provide input to control said slave robotic device, and further wherein said processor is configured to select which of the two referenced input commands to control said slave robotic device.  Kumar further teaches wherein the slave robotic device provides feedback signals (i.e. position and force signals) back to the first and second users to better understand the control of the slave robotic device based on the selected user input (abstract; Figure 8; at least as in column 11, lines 9-33).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the control apparatus of Weber, to include the teachings of Kumar including providing a second user for providing second user posture information and correspondingly selecting as reference posture information, one piece of reference information from among the plurality of pieces of reference information, since Kumar teaches wherein such a control apparatus provides a more robust robotic system for collaborative tasks/procedures, as well as facilitating training of a second user in controlling said robotic system
Regarding claim 10, in view of the above combination of Weber and Kumar, Kumar further discloses wherein the processor is further configured to: acquire post-change posture information indicating post-change posture after the robot changes posture on the basis of the second user posture information; and generate the plurality of pieces of reference posture information by specifying the second user posture information on the basis of the pre-change posture information and the post-change posture information and associating the pre-change posture information with the specified second user posture information (abstract; Figures 7-9; at least as in column 11, lines 9-67).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (Weber, et al., “Position and Force Augmentation in a Telepresence System and Their Effects on Perceived Realism” Eurohaptics Conference, 2009 and Symposium on Haptic Interfaces for Virtual Environmental and Teleoperator Systems, World Haptics, 2009, 6 pages, hereinafter “Weber”) in view of Lee et al (US 2014/0046128 A1, hereinafter Lee).
The teachings of Weber have been discussed above.
Regarding claim 6, Weber is silent specifically regarding wherein the specification part specifies the subject reference posture information by inputting the pre-change posture information and the first user posture information into a machine-learning model created by using a plurality of pieces of pre-change posture information and the plurality of pieces of reference posture information as teacher data.  Lee discloses a master/slave robotic system that employs machine learning for identifying basic motion to predict operator motion using the master manipulator (i.e. master device) such that supervised learning is performed in a state in which a target result value for an input value is given.  Lee further teaches wherein various motion data characteristics are included with identifying an operator’s posture information, wherein the motion data includes at least speed data, position data, torque data (Figures 3, 5 & 6; at least as in paragraphs 0018-0021, 0060-0066 and 0087-0094).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Weber to include Lee’s teaching(s) of employing machine learning models to perform one or more tasks by a slave robotic device, since Lee teaches wherein utilizing machine learning models for teaching a slave robotic device to perform a task, provides a more efficient system/method for performing said task, thereby applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Regarding claim 7, Weber is silent specifically regarding wherein the specification part generates temporary target posture information indicating a rotation angle, an angular velocity, an angular acceleration, and a torque of each of one or more motors of the robot on the basis of the first user posture information acquired by the first information acquisition part, and specifies the subject reference posture information on the basis of the generated temporary target posture information and the pre-change posture information. Lee discloses a master/slave robotic system that employs machine learning for identifying basic motion to predict operator motion using the master manipulator (i.e. master device) such that supervised learning is performed in a state in which a target result value for an input value is given.  Lee further teaches wherein various motion data characteristics are included with identifying an operator’s posture information, wherein the motion data includes at least speed data, position data, torque data (Figures 3, 5 & 6; at least as in paragraphs 0018-0021, 0060-0066 and 0087-0094).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Weber to include Lee’s teaching(s) of employing machine learning models to perform one or more tasks by a slave robotic device, since Lee teaches wherein utilizing machine learning models for teaching a slave robotic device to perform a task, provides a more efficient system/method for performing said task, thereby applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (Weber, et al., “Position and Force Augmentation in a Telepresence System and Their Effects on Perceived Realism” Eurohaptics Conference, 2009 and Symposium on Haptic Interfaces for Virtual Environmental and Teleoperator Systems, World Haptics, 2009, 6 pages, hereinafter “Weber”) as modified by  Kumar et al (US 8,527,094 B2, hereinafter Kumar) above, and further in view of Lee et al (US 2014/0046128 A1, hereinafter Lee).
The teachings of Weber and Lee have been discussed above.
Regarding claim 9, as noted above, Weber as modified by Kumar, anticipates the claim limitations provided in claim 8, specifically wherein a second user posture information is determined (i.e. collected, detected, etc.), however, Weber and Kumar are silent regarding wherein the processor is further configured to: generate the generation part generates a machine-learning model capable of outputting the reference posture information suitable for the inputted pre-change posture information and the inputted first user posture information, using the pre-change posture information and the second user posture information as teacher data (abstract; Figures 7-9; at least as in column 11, lines 9-67).  Lee discloses a master/slave robotic system that employs machine learning for identifying basic motion to predict operator motion using the master manipulator (i.e. master device) such that supervised learning is performed in a state in which a target result value for an input value is given.  Lee further teaches wherein various motion data characteristics are included with identifying an operator’s posture information, wherein the motion data includes at least speed data, position data, torque data (Figures 3, 5 & 6; at least as in paragraphs 0018-0021, 0060-0066 and 0087-0094).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Weber, as modified by Kumar above, to include Lee’s teaching(s) of employing machine learning models to perform one or more tasks by a slave robotic device, since Lee teaches wherein utilizing machine learning models for teaching a slave robotic device to perform a task, provides a more efficient system/method for performing said task, thereby applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  
Examiner notes the prior art reference US 8,600,551 B2 issued to Itkowitz et al, which is directed towards a robotic system that includes multiple user consoles for providing user input to control a robotic device. 
Examiner additionally notes the prior art reference US 2015/0202768 A1 issued to Moridaira, which is directed towards a biped walking robot control system and corresponding method for controlling said bipedal robot based on detected user input.  
Both of these references are in the same field of endeavor of the instant invention and provide teachings which read on several of the currently provided claim limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664